



Exhibit 10.3


THIRD AMENDMENT TO THE SUSSEX BANK SALARY CONTINUATION AGREEMENT
DATED MAY 15, 2000 FOR DONALD L. KOVACH




THIS THIRD AMENDMENT is adopted this 17th day of October, 2007,
effective as of January 1, 2005, by and between Sussex Bank, a state-chartered
commercial bank located in Franklin, New Jersey (the “Company”) and Donald L.
Kovach (the “Executive”).


The Company and the Executive executed the Salary Continuation Agreement
effective as of May 15, 2000 (the “Agreement”), executed an Addendum to the
Agreement on June 11, 2002, and executed a Second Amendment to the Agreement on
January 7, 2004.


The undersigned hereby amend the Agreement for the purpose of bringing the
Agreement into compliance with Section 409A of the Internal Revenue
Code.  Therefore, the following changes shall be made:


The following Section 1.9a shall be added to the Agreement immediately following
Section 1.9:


1.9a
“Specified Employee” means an employee who at the time of Termination of
Employment is a key employee of the Bank, if any stock of the Bank is publicly
traded on an established securities market or otherwise.  For purposes of this
Agreement, an employee is a key employee if the employee meets the requirements
of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the
regulations thereunder and disregarding section 416(i)(5)) at any time during
the 12-month period ending on December 31 (the “identification period”).  If the
employee is a key employee during an identification period, the employee is
treated as a key employee for purposes of this Agreement during the twelve (12)
month period that begins on the first day of April following the close of the
identification period.



Section 1.11 of the Agreement shall be deleted in its entirety and replaced by
the following:
 
1.11
“Termination of Employment” means termination of the Executive’s employment with
the Bank for reasons other than death.  Whether a Separation from Service has
occurred is determined in accordance with the requirements of Code Section 409A
and is based on whether the facts and circumstances indicate that the Bank and
the Executive reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period (or the
full period of services to the Bank if the Executive has been providing services
to the Bank less than thirty-six (36)  months).




 
- 32 -

--------------------------------------------------------------------------------

 
 
Section 2.1 of the Agreement shall be deleted in its entirety and replaced by
the following:


2.1
Normal Retirement Benefit.  Upon May 1, 2008, the Company shall pay to the
Executive the benefit described in this Section 2.1 in lieu of any other benefit
under this Agreement.



Amount of Benefit. The annual benefit under this Section 2.1 is 35 percent of
Final Pay, as defined in Article 1.5, at May 1, 2008.


Payment of Benefit.  The Company shall pay the annual benefit to the Executive
in 12 equal monthly installments payable on the first day of each month
commencing with May 1, 2008.  The annual benefit shall be paid to the Executive
for 15 years.


The following Sections 2.5, 2.6 and 2.7 shall be added to the Agreement
immediately following Section 2.4.2:


2.5
Restriction on Timing of Distributions. Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee,
the provisions of this Section 2.5 shall govern all distributions hereunder.  If
benefit distributions which would otherwise be made to the Executive due to a
Termination of Employment are limited because the Executive is a Specified
Employee, then such distributions shall not be made during the first six (6)
months following Termination of Employment.  Rather, any distribution which
would otherwise be paid to the Executive during such period shall be accumulated
and paid to the Executive in a lump sum on the first day of the seventh month
following the Termination of Employment.  All subsequent distributions shall be
paid in the manner specified.



2.6
Distributions Upon Income Inclusion Under Section 409A of the Code.  Upon the
inclusion of any amount into the Executive’s income as a result of the failure
of this non-qualified deferred compensation plan to comply with the requirements
of Section 409A of the Code, to the extent such tax liability can be covered by
the amount the Company has accrued with respect to the Company’s obligations
hereunder, a distribution shall be made as soon as is administratively
practicable following the discovery of the plan failure.



2.7
Change in Form or Timing of Distributions.  All changes in the form or timing of
distributions hereunder must comply with the following requirements.  The
changes:



 
(d)
may not accelerate the time or schedule of any distribution, except as provided
in Section 409A of the Code and the regulations thereunder;

 
(e)
must, for benefits distributable under Sections 2.1, 2.2 and 2.4, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made;  and

 
(f)
must take effect not less than twelve (12) months after the election is made.





Article 7 of the Agreement shall be deleted in its entirety and replaced by the
following:


Article 7
Amendments and Termination


7.1
Amendments.  This Agreement may be amended only by a written agreement signed by
the Company and the Executive.  However, the Company may unilaterally amend this
Agreement to conform with written directives to the Company from its auditors or
banking regulators or to comply with legislative changes or tax law, including
without limitation Section 409A of the Code and any and all Treasury regulations
and guidance promulgated thereunder.


 
- 33 -

--------------------------------------------------------------------------------

 



7.2
Plan Termination Generally.  The Company and Executive may terminate this
Agreement at any time.  The benefit hereunder shall be the amount the Company
has accrued with respect to the Company’s obligations hereunder.  Except as
provided in Section 7.3, the termination of this Agreement shall not cause a
distribution of benefits under this Agreement.  Rather, after such termination
benefit distributions will be made at the earliest distribution event permitted
under Article 2 or Article 3.



7.3
Plan Terminations Under Section 409A.  Notwithstanding anything to the contrary
in Section 7.2, if this Agreement terminates in the following circumstances:



 
(a)
Within thirty (30) days before or twelve (12) months after a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company as described in Section
409A(2)(A)(v) of the Code, provided that all distributions are made no later
than twelve (12) months following such termination of the Agreement and further
provided that all the Company's arrangements which are substantially similar to
the Agreement are terminated so the Executive and all participants in the
similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of the
termination of the arrangements;

 
(b)
Upon the Company’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under the Agreement are included in the
Executive's gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

 
(c)
Upon the Bank’s termination of this and all other arrangements that would be
aggregated with this Agreement pursuant to Treasury Regulations Section
1.409A-1(c) if the Executive participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Bank, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Bank does not adopt any new arrangement that would be a Similar Arrangement for
a minimum of three (3) years following the date the Bank takes all necessary
action to irrevocably terminate and liquidate the Agreement



the Company may distribute the amount the Company has accrued with respect to
the Company’s obligations hereunder, determined as of the date of the
termination of the Agreement, to the Executive in a lump sum subject to the
above terms.


The following Section 8.11 shall be added to the Agreement immediately following
Section 8.10:


8.11
Compliance with Section 409A.  This Agreement shall at all times be administered
and the provisions of this Agreement shall be interpreted consistent with the
requirements of Section 409A of the Code and any and all regulations thereunder,
including such regulations as may be promulgated after the Effective Date of
this Agreement.



IN WITNESS OF THE ABOVE, the Company and the Executive hereby consent to this
THIRD Amendment.




EXECUTIVE:
SUSSEX BANK:
   
By: /s/ Donald L. Kovach
By: /s/ Terry H. Thompson
DONALD L. KOVACH
TERRY H. THOMPSON
 
President

 
 
- 34 -
 

 